Writ of habeas corpus in the nature of an application for bail reduction upon Kings County indictment No. 7396/11.
Adjudged that the writ is sustained, without costs or disbursements, to the extent that the amount of the bail bond required on Kings County indictment No. 7396/11 is reduced from the sum of $200,000 to the sum of $100,000; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that Carl Smith has given an insurance company bail bond in the amount of $100,000 or has deposited the sum of $100,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release Carl Smith.
Mastro, J.E, Chambers, Lott and Roman, JJ., concur.